DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 35-37, 39, 40, 43, and 68) and of the species EGFR, EGFR inhibitor and Ovarian cancer in the reply filed on 06/29/2022 is acknowledged. Claims 1-9, 12-17, 20, 22-29, 32, 34-37, 39, 40, 43, 47-50, 57, 63, 67, and 68 are pending; claims 1-9, 12-17, 20, 22-29, 32, 34, 47-50, 57, 63, 67 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 35-37, 39, 40, 43, and 68 are examined.

Claim interpretation
The examined claims 35-37, 39, 40, 43, and 68 are examined as if they referred to the medical use of the claimed pharmaceutical active compositions. Thus, the claims are examined as if they referred to EGFR inhibitors for medical use. An alleged mechanism cannot be considered, since this must be taken as an implicit feature of the pharmaceuticals used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37, 39, 40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (Erlotinib or gefitinib for the treatment of relapsed platinu1n pretreated non-small cell lung cancer and ovarian cancer: A systematic review. Drug Res. Updates, 14, 177-190, 2011 -cited by Applicant).
Murphy et al.  reviews clinical trial of EGFR inhibitors in platinum-resistant cancers. Clinical trials reporting administration of EGFR-inhibitors EGFR-TKIs (erlotinib and gefitinib) to ovarian cancer and non-small cell lung cancer (NSCLC) patients relapsed after therapy with platinum drugs were investigated to determine sensitivity of these cohorts to EGFR-TKI treatment. Sensitivity to EGFR-TKls is dependent on the activation of the EGFR pathway. EGFR TKls show favorable response rates in platinum-pretreated NSCLC, 11.1 4% and 15.25% for 150mg/day erlotinib and 250mg/day gefitinib, respectively (abstract and Table 2b).
It is submitted that the treatments described by Murphy et al.  are going to have an inherent effect on CD8+ T cell capabilities, since the effect of the TKI in the organism is not restricted to just one effect as per investigator’s desire. A strong support for this line of thought is offered by Rogers et al. (Impact of therapeutic EGFR inhibition on immune checkpoint blockade in head and neck squamous cell carcinoma. Cancer Res. 76 (14_supplement), 2016). Rogers discloses that PD-L1 is highly expressed in primary, recurrent, and metastatic HNSCC and activation of EGFR in HNSCC cells by epidermal growth factor (EGF) significantly increases PD-L1 expression in a dose dependent manner. EGFR inhibition using tyrosine kinase inhibitors (TKI) or cetuximab suppresses this EGF-induced PD-L1 expression in cells with both wild type and constitutively active EGFR. This is consistent with published data that constitutively active EGFR in lung cancer cells correlates with higher PDL-1 expression, and this can be reversed by
EGFR inhibition. Murphy et al. uses an immunocompetent, syngeneic mouse model of human EGFR-expressing TUBO cancer cells on a BALB/c background. The murine TUBO-EGFR cells are sensitive to human EGFR inhibitors both in vitro and in vivo. Initial studies show that treatment of tumors with EGFR inhibitor (erlotinib) results in increased intratumoral CD8+T cell infiltration and tumor regression, suggesting that EGFR inhibition can impact the anti-tumor T cell response (abstract). 
	The same conclusion is drawn from Zhang et al. (Myeloid cells are required for PD-1/PD-L1 checkpoint activation and the establishment of an immunosuppressive environment in pancreatic cancer. Gut. 66, 124-136, 2017), which underscores that the programmed cell death 1 (PD-1)/PD-ligand 1 (PD-L1) immune checkpoint inhibits CD8+ T-cell anti-tumor responses in pancreatic cancer. They found that myeloid cells inhibited CD8+ T-cell antitumor activity by inducing the expression of programmed cell death-ligand 1 (PD-L1) in tumor cells in an epidermal growth factor receptor (EGFR)/mitogen-activated protein kinases (MAPK)-dependent manner. Derailing this crosstalk between myeloid cells and tumor cells (with erlotinib) is sufficient to restore anti-tumor immunity mediated by CD8+ T cells, a finding with implications for the design of immune therapies for pancreatic cancer (abstract and figure 5D).

Claims 35-37, 39, 40, 43, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (Tumor-associated macrophages drive spheroid formation during early transcoelomic metastasis of ovarian cancer. J. Clin. Investig. 126, 4157-4173, 2016- cited by Applicant)
Yin et al. discloses ID8-ovarian cancer mouse models treated with erlotinib (chapters "Animal model" and "In vivo treatment in mouse models").
Pharmacological blockade of EGFR (with either erlotinib or EGFR antibody cetuximab) ovarian cancer progression in mouse models. Erlotinib (EGFR inhibitor) inhibited proliferation of most ovarian cancer (OC) cell lines, whereas gefitinib and cetuximab inhibited the proliferation of a part of OC cell lines.  Erlotinib was coinjected with tumor cells into the peritoneal cavities of recipient mice (Supplemental Figure 8). The EGFR inhibitor erlotinib drastically retarded the ovarian tumor growth with higher efficiencies when it was administrated at earlier time points (Figure 6B). Ascitic fluid volume and tumor weight were significantly reduced with increased survival in erlotinib-treated mice as compared with untreated groups in both models (Figure 6, C–E and Supplemental Figure 9, A–D). Yin et al. further analyzed spheroid formation, cancer cell proliferation, and OC progression with erlotinib treatments. Both the number and size of spheroids were significantly reduced by erlotinib in the mouse models (Figure 6, F–H, and Supplemental Figure 9,E–G) (p. 4163). 
As indicated supra the treatments described by Yin et al.  are going to have an inherent effect on CD8+ T cell capabilities since the effect of the TKI in the organism is not restricted to just one effect as per investigator’s desire (see Rogers et al.; Zhang et al- above).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647